DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted September 26, 2021, has been received and considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2018/0198110).
Regarding claim 1, Zeng teaches a battery pack (Figs. 1 and 2), comprising a battery module (Figs. 1 and 2) comprising:
a battery row, comprising a plurality of battery cells (plurality of batteries 8) arranged in a longitudinal direction, wherein each battery cell comprises two electrodes (electrode 81; para. [0045]) with opposite polarities, and electrodes of all battery cells of 
a flexible printed circuit board (circuit board 4; para. [0044]), extending in the longitudinal direction and located between the two electrode rows of the battery row (Fig. 4); and
two conductive connecting plate rows, located on two sides of the flexible printed circuit board in a transverse direction respectively, wherein each conductive connecting plate row comprises a plurality of conductive connecting plates (plurality of conductive connecting tabs 5) arranged in the longitudinal direction and spaced apart from each other (Fig. 4), and each conductive connecting plate of each conductive connecting plate row is electrically connected to the flexible printed circuit board and electrically connected to a corresponding electrode of a corresponding electrode row (Fig. 4; See also para. [0049]);
characterized in that, each battery module further comprises:
an insulation cover (cover 7 plus insulating frame 2), covering and fixed to a top of the battery row to insulate each battery module from outside (Figs. 1, 2 and 4).
Zeng et al. is silent regarding the battery pack comprising a plurality of battery modules.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Zeng et al. to incorporate a plurality of battery modules when one battery module does not provide sufficient power to the end user/consumer and to support the power requirements of large devices such as electric vehicles.  
Regarding claim 2, modified Zeng teaches a battery pack characterized in that each battery module further comprises: an insulation batten (the center of insulating frame in the longitudinal direction where circuit board 4 sits; Fig. 4) extending in the longitudinal direction and fixed onto the flexible printed circuit board (Fig. 4; para. [0050] teaches that the circuit board 4 and the insulating frame 2 are positioned relative to each other by the positioning hole 411 and the positioning post 23), wherein each insulation cover is fixed onto a corresponding insulation batten (Fig. 4).  

    PNG
    media_image1.png
    821
    887
    media_image1.png
    Greyscale

Regarding claim 3, modified Zeng teaches a battery pack, characterized in that, each insulation battery comprises an inner recessed channel extending in the longitudinal direction of the insulation batten (Fig. 4); 
each insulation cover comprises a groove row, wherein the groove row is aligned with the inner recessed channel of a corresponding insulation batten and comprises a plurality of grooves (plurality of latching holes 71; the plurality of latching holes/grooves form a groove row) arranged in the longitudinal direction and spaced apart from each other (Figs. 1 and 3), and each groove is provided with a fixing hole extending through the groove in an up-down direction (each latching hole 71 is a fixing hole extending through in an up-down direction; Fig. 3); and
each battery module further comprises a plurality of snapping members (plurality of latching protrusions 24), and each snapping member passes through the fixing hole of a corresponding groove and is fixed to the insulation batten in a snap-fit manner (One of ordinary skill in the art can appreciate that the latching protrusions 24 and the fastening holes 71 are connected in a snap-fit manner.).
Regarding claim 4, modified Zeng teaches a battery pack, characterized in that, each insulation cover comprises two lateral edge parts located on two sides of the insulation cover in the transverse direction and extending outward and downward respectively, and the two lateral edge parts cover exteriors of two conductive connecting plate rows of a corresponding battery row (Amended Fig. 1).

    PNG
    media_image2.png
    843
    887
    media_image2.png
    Greyscale

Regarding claim 5, modified Zeng teaches a battery pack, characterized in that, each insulation cover (2) further comprises: a rear edge part, located at a rear side of the insulation cover in the longitudinal direction and extending outward and downward, wherein the rear edge part covers a rear side of a corresponding battery row in the longitudinal direction (Amended Fig. 1).  
Regarding claim 6, modified Zeng teaches a battery pack, characterized in that, insulation cover further comprises a plurality of reinforcing recesses (hollow portions 
Regarding claim 10, modified Zeng teaches a battery pack, characterized in that, a thickness of the insulation cover is in a range of 0.25 mm to 1.0 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Zeng by incorporating an insulation cover with a thickness in a range of 0.25 mm to 1.0 mm based upon the desired insulation for the battery pack.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 2 above, and further in view of Nakamoto et al. (US 2019/0372079).
Regarding claim 7, modified Zeng teaches a battery pack, characterized in that, each insulation batten comprises an inner recessed channel extending in the longitudinal direction of the insulation batten (Fig. 4);
each insulation cover comprises two positioning slots (latching holes 71) located on two sides of the insulation cover in the longitudinal direction and recessed inward from side edges of the insulation cover (Figs. 1 and 3), wherein each positioning slot is aligned with the inner recessed channel of a corresponding insulation batten (Figs. 1 and 3);

Regarding claim 8, modified Zeng is silent regarding a battery pack, characterized in that, the  insulation cover is fixed onto the corresponding insulation batten by an adhesive.  However, it would have been obvious to one of ordinary skill in 
Regarding claim 9, modified Zeng teaches a battery pack, characterized in that, each insulation cover comprises two lateral parts located on two sides of the insulation cover in the transverse direction and extending downward respectively, and the two lateral parts cover exteriors of two conductive connecting plate rows of a corresponding battery row (Amended Fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724